1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
                     IN AND FOR THE WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
     UNITED STATES OF AMERICA,                        Case No. CR 18-240 JLR-BAT
11
                    Plaintiff,                        ORDER GRANTING
12
                                                      UNOPPOSED MOTION TO
             vs.                                      MODIFY CONDITIONS OF PRETRIAL
13
                                                      RELEASE
     RICHARD SHARON,
14
                                                       XXXXXXX
                                                      (Proposed)
15
                    Defendant.
16

17
             The Court has considered Richard Sharon’s motion to modify conditions of his release to
18
     allow him to visit his family from September 26, 2019 to September 29, 2019, in Lincoln,
19
     California. The Court has also considered the records and filed in this case.
20
             IT IS NOW ORDERED that the conditions of Richard Sharon’s supervision be modified
21
     to allow him to travel to Lincoln, California from September 26, 2019 to September 29, 2019.
22
     Prior to his departure, Mr. Sharon must coordinate the removal of his monitoring device with the
23
     location monitoring specialist at United States Pretrial Services. In addition, Mr. Sharon is
24
     directed to report to Pretrial Services within 24 hours of his return (or the next business day) to
25
     have the monitoring equipment reinstalled.


     ORDER     1
1            Dated this ___ day of September, 2019.
2

3
                                         BRIAN A. TSUCHIDA
4                                        CHIEF UNITED STATES MAGISTRATE JUDGE

5
     Presented by:
6

7    s/ Nicholas Marchi
     NICHOLAS MARCHI
8
     Carney & Marchi, P.S.
9
     WSBA # 19982
     Attorney for Defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER     2
